DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/961,261 filed on 10 July 2020.
Claims 1-16 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed 10 July 2020 and 26 August 2021 have been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Objections

Claims 1 and 16 are objected to for lack of antecedent basis. 

Claim 1 recites, “… the mobile terminal transmits information on the reservation inputted by using the communication unit via the network”. However, there is no previous or prior indication of either a “mobile terminal” that is being referred to in the claim aside from its recitation in the preamble, which is not given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). As such the claim lacks proper antecedent basis.

Claim 16 recites, “receiving a message via the network from another device by using a communication unit of the mobile terminal”. However, there is no previous or prior indication of either a “mobile terminal” that is being referred to in the claim aside from its recitation in the preamble, which is not given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). As such the claim lacks proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “A transaction management system comprising a mobile terminal configured to make a reservation for a transaction” in the preamble. However, it is unclear whether said system only comprises the mobile terminal recited and nothing more as a mobile device can be described as a general computer-related device performing generic functions. It is also unclear whether it is the overall transaction management system or the mobile terminal that is configured to make a reservation for a transaction. 

The claim further recites, “the message including information on a request for a transaction in which depositing of money or money change is to be performed”. However, it is unclear who and/or what device is responsible for performing the transaction regarding the depositing of money or money change. 

Claim 16 recites, “A transaction management method performed by a transaction management system including a mobile terminal, the method comprising …” However, However, it is unclear whether said system only comprises the mobile terminal recited and nothing more as a mobile device can be described as a general computer-related device performing generic functions. It is also unclear whether it is the overall transaction management system or the mobile terminal that is configured to make a reservation for a transaction. 

The claim further recites, “the message including information on a request for a transaction in which depositing of money or money change is to be performed”. However, it is unclear who and/or what device is responsible for performing the transaction regarding the depositing of money or money change.

As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite. Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claims 2-15 are rejected for at least their dependence on the independent claims rejected above. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 16 is directed towards managing the storage and dispensing of funds via a money handling device. Claim 16 is directed to the abstract idea of using rules and/or instructions to notify users of the amount of funds available in a money dispensing apparatus so as to enable users to access their funds thereto in an alternative manner (e.g., remote) for transaction purposes, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “… receiving a message …, the message including information on a request for a transaction in which depositing of money or money change is to be performed, and on a benefit that is associated with the transaction and is to be given on condition that the transaction is completed; displaying the message …; performing a reservation input for reserving the transaction in the message displayed …; and, transmitting information on the reservation inputted …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “network”, “communication unit”, “mobile terminal”, “display unit”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to determine and/or verify the status of funds in a money handling and/or dispensing apparatus so as to enable users to access their funds thereto in an alternative manner (e.g., remote) for transaction purposes.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to notify users of the amount of funds available in a money dispensing apparatus so as to enable users to access their funds thereto in an alternative manner (e.g., remote) for transaction purposes using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 1 recites substantially the same limitations as claim 16 above and is ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 16 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 16 applies to claim 1 accordingly.  

Dependent claims 2-15 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-16 are rejected under U.S.C. 103(a) as being unpatentable over Yahn, US 2013/0204688 “Yahn”), in view of Treadwell et al., US 8,260,707 (“Treadwell”).

Re Claim 1: Yahn discloses a transaction management system comprising a mobile terminal configured to make a reservation for a transaction, wherein the mobile terminal includes: 

a communication unit configured to communicate with another device to receive a message via a network, the message including information on a request for a transaction in which depositing of money or money change is to be performed, (FIG. 6: Coin Counting Unit; FIG. 7: Mobile Device; FIG. 8: Mobile Device, Host n, Terminal n, Communication Link; ¶¶[0011-0013, 0019-0021, 0024])

… and on a benefit that is associated with the transaction and is to be given on condition that the transaction is completed; (¶¶[0021-0026])

a display unit configured to display the message; (¶¶[0011-0012, 0015, 0024, 0027-0028, 0032-0033) 

Yahn doesn’t explicitly disclose:

an operation unit configured to receive a reservation input for reserving the transaction in the message displayed on the display unit, and the mobile terminal transmits information on the reservation inputted by using the communication unit via the network. 

Treadwell, however, makes this teaching in a related endeavor (Abstract; FIG. 1: Mobile Device; C1 L22-40; C3 L45-50, 63-67; C4 L1-9; C5 L7-10). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Treadwell with the invention of Yahn as described above for the motivation of encouraging the performance of a financial transaction by making it convenient for an entity to do so. 

Re Claim 2: Yahn in view of Treadwell discloses the transaction management system according to claim 1. Yahn doesn’t explicitly disclose:

wherein the communication unit receives, via the network, transaction identification information set for a reserved transaction that has been reserved as a result of the reservation input, and the display unit displays the transaction identification information. 
Treadwell, however, makes this teaching in a related endeavor (Abstract; FIG. 1: Mobile Device; C1 L22-40; C3 L45-50, 63-67; C4 L1-9; C5 L7-10). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Treadwell with the invention of Yahn as described above for the motivation of encouraging the performance of a financial transaction by making it convenient for an entity to do so. 

Re Claim 3: Yahn in view of Treadwell discloses the transaction management system according to claim 2. Yahn further discloses:

a first code generation unit configured to encode the transaction identification information into a first optical code, wherein the display unit displays the first optical code. (¶¶[0038-0039])
Re Claim 4: Yahn in view of Treadwell discloses the transaction management system according to claim 2. Yahn further discloses:

wherein the communication unit receives benefit identification information set for the benefit to be given on condition that the transaction is completed, and the display unit displays the benefit identification information. (¶¶[0008, 0021, 0026-0028]) 
Re Claim 5: Yahn in view of Treadwell discloses the transaction management system according to claim 4. Yahn further discloses:

a second code generation unit configured to encode the benefit identification information into a second optical code, wherein the display unit displays the second optical code. (¶¶[0008, 0021, 0026-0028, 0038-0039])
Re Claim 6: Yahn in view of Treadwell discloses the transaction management system according to claim 1. Yahn further discloses:

wherein the message includes information on designation of a denomination and quantity of money requested in the transaction. (¶¶[0021, 0035])
Re Claim 7: Yahn in view of Treadwell discloses the transaction management system according to claim 6. Yahn further discloses:

wherein when an operation to select conditions of a denomination and quantity of money is performed on the operation unit, a benefit, for which the denomination and quantity of money requested in the transaction satisfy the selected conditions, is displayed on the display unit. (¶¶[0011-0013, 0015, 0024, 0027-0028, 0032-0033)

Re Claim 8: Yahn in view of Treadwell discloses the transaction management system according to claim 1. Yahn doesn’t explicitly disclose:

wherein the message includes a time limit within which reservations for the transaction are acceptable. 
Treadwell, however, makes this teaching in a related endeavor (C4 L50-59). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Treadwell with the invention of Yahn as described above for the motivation of minimizing the occurrence of fraudulent transactions.

Re Claim 9: Yahn in view of Treadwell discloses the transaction management system according to claim 8. Yahn doesn’t explicitly disclose:

wherein the message includes information that the time limit is close, and the information is notified at a predetermined timing before the time limit. 
Treadwell, however, makes this teaching in a related endeavor (C4 L50-59). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Treadwell with the invention of Yahn as described above for the motivation of minimizing the occurrence of fraudulent transactions.

Re Claim 10: Yahn in view of Treadwell discloses the transaction management system according to claim 1. Yahn doesn’t explicitly disclose:

wherein there is a time limit within which the benefit is usable. 
Treadwell, however, makes this teaching in a related endeavor (C4 L50-59). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Treadwell with the invention of Yahn as described above for the motivation of minimizing the occurrence of fraudulent transactions.

Re Claim 11: Yahn in view of Treadwell discloses the transaction management system according to claim 1. Yahn further discloses:

wherein the benefit is set to be used in a specific store, the communication unit receives, via the network, information on benefits of a plurality of different stores, companies to which the respective stores belong, and categories into which the respective companies are classified, when an operation to select a category is performed on the operation unit, the companies classified into the selected category are displayed on the display unit, when an operation to select a company is performed on the operation unit, the stores that belong to the selected company are displayed on the display unit, and when an operation to select a store is performed on the operation unit, a coupon of the selected store is displayed on the display unit. ([¶¶[0012, 0023, 0026])
Re Claim 12: Yahn in view of Treadwell discloses the transaction management system according to claim 1. Yahn further discloses:

wherein the benefit is set to be used in a specific store, the communication unit receives, via the network, information on benefits of a plurality of different stores, and location information indicating locations of the respective stores, and when an operation to display a map is performed on the operation unit, the locations of the stores are indicated on the map displayed on the display unit, and when an operation to select a store on the map is performed on the operation unit, a benefit of the selected store is displayed on the display unit. ([¶¶[0012, 0023, 0026])
Re Claim 13: Yahn in view of Treadwell discloses the transaction management system according to claim 12. Yahn further discloses:

wherein when an operation to select conditions of a denomination and quantity of money is performed on the operation unit, the display unit displays only the location of a store, for which the denomination and quantity of money requested in the transaction satisfies the selected conditions, on the map among the plurality of stores that have been displayed on the map. ([¶¶[0028-0030])
Re Claim 14: Yahn in view of Treadwell discloses the transaction management system according to claim 12. Yahn further discloses:

a money handling apparatus configured to perform a money depositing process in which money is received, recognized and counted, and transmit information on the deposited money to another device; ([¶¶[0011-0012])
a management server configured to transmit the message to the mobile terminal via the network, receive the reservation input for the transaction from the mobile terminal and manage the reservation, and receive the information transmitted from the money handling apparatus, and transmit information on the benefit to the mobile terminal via the network when it is determined that the reserved transaction has been completed by the money depositing process performed by the money handling apparatus. ([¶¶[0038, 0040])
Re Claim 15: Yahn in view of Treadwell discloses the transaction management system according to claim 14. Yahn further discloses:

a settlement apparatus connected to the management server via the network, and configured to perform a settlement process in which a price for the transaction is paid by using the benefit, wherein the mobile terminal obtains, from the management server, benefit identification information assigned to the benefit from among a plurality of pieces of benefit identification information set for managing each benefit, and the settlement apparatus obtains the benefit identification information from the mobile terminal, obtains information on the benefit from the management server based on the benefit identification information, and performs the settlement process in which an amount obtained by applying the benefit to the price is paid for the transaction. ([¶¶[0021, 0041])
Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 1.

A transaction management method performed by a transaction management system including a mobile terminal, the method comprising: 

receiving a message via the network from another device by using a communication unit of the mobile terminal, the message including information on a request for a transaction in which depositing of money or money change is to be performed, and on a benefit that is associated with the transaction and is to be given on condition that the transaction is completed; 

displaying the message on a display unit of the mobile terminal; 

performing a reservation input for reserving the transaction in the message displayed on the display unit, by operating an operation unit of the mobile terminal; and 

transmitting information on the reservation inputted by using the communication unit via the network.

Conclusion

Claims 1-16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692